Exhibit 99.1 Press ReleaseContact: Charles F. Cargile, 949/863-3144 Newport Corporation, Irvine, CA investor@newport.com or Dan Peoples, 858/552-8146 Makinson Cowell (US) NEWPORT CORPORATION REPORTSSECOND QUARTER 2010 RESULTS 56.2% Year-Over-Year Increase in Orders 30.9% Year-Over-Year Increase in Sales Earnings of $0.22 per Diluted Share Irvine, California – July 28, 2010 – Newport Corporation (NASDAQ: NEWP) today reported financial results for its second quarter and six months ended July 3, 2010. The company noted the following highlights regarding its second quarter results: Received $125.5 million in new orders, a 56.2% increase over the second quarter of 2009; Recorded $114.6 million in net sales, a 30.9% increase over the second quarter of 2009; Achieved net income of $8.3 million, or $0.22 per diluted share; and Generated $18.8 million in cash from operating activities. Robert J. Phillippy, Newport’s President and Chief Executive Officer, stated, “We are very pleased with our strong financial performance in the second quarter and first half of 2010, which reflects both the improved conditions in all of our target markets and excellent execution by the Newport team. Our orders in the first half of 2010 were $250.2 million and our book-to-bill ratio for the last four quarters was 1.10, increasing our backlog scheduled to ship in the next 12 months to $124.5 million at the end of the second quarter of 2010 from $88.0 million a year ago. As a result, we expect our sales levels to continue to increase sequentially in the third and fourth quarters of this year. We are also pleased with the strong profit leverage we have been able to generate on these increasing sales. On a 7% sequential increase in sales, our gross margin of 43.4% increased by 320 basis points and our earnings per diluted share grew by 57% compared with the first quarter levels.” Sales and Orders Sales in the second quarter of 2010 were $114.6 million, an increase of 30.9% compared with the $87.5 million recorded in the second quarter of 2009. Sales for the first half of 2010 were $221.8 million, a 25.2% increase over the sales of $177.1 million recorded in the first half of last year. New orders received in the second quarter of 2010 were $125.5 million, an increase of 56.2% compared with the $80.4 million received in the second quarter of 2009, and the second highest level in the company’s history. First half orders of $250.2 million increased 55.6% compared with the $160.8 million in orders received in the first half of 2009. The company’s sales and orders by end market were as follows: Percentage Change vs. (In thousands, except percentages, unaudited) Three Months Ended Six Months Ended Prior Period Second First July 3, July 4, July 3, July 4, Quarter Half 2010 2009 ¹ 2010 2009 ¹ 2010 2010 Sales by End Market Scientific research, aerospace and defense/security $ 39,148 $ 32,803 $ 79,768 $ 69,351 19.3% 15.0% Microelectronics 36,732 21,492 64,915 40,115 70.9% 61.8% Life and health sciences 23,061 21,170 44,150 41,153 8.9% 7.3% Industrial manufacturing and other 15,659 9,688 32,917 22,140 61.6% 48.7% Tucson diode laser products (all markets) ² - 2,388 - 4,318 -100.0% -100.0% Total $ 114,600 $ 87,541 $ 221,750 $ 177,077 30.9% 25.2% Orders by End Market Scientific research, aerospace and defense/security $ 36,425 $ 32,695 $ 75,290 $ 65,026 11.4% 15.8% Microelectronics 43,371 14,888 90,757 27,718 191.3% 227.4% Life and health sciences 26,403 19,265 50,089 40,416 37.1% 23.9% Industrial manufacturing and other 19,350 11,273 34,046 23,432 71.6% 45.3% Tucson diode laser products (all markets) ² - 2,279 - 4,194 -100.0% -100.0% Total $ 125,549 $ 80,400 $ 250,182 $ 160,786 56.2% 55.6% Notes: 1 Certain prior period amounts have been reclassified to conform to the current period presentation. 2 Sales and orders in the second quarter and first half of 2009 relating to the company’s Tucson diode laser operations, which it divested in July 2009, are shown separately to provide better comparability to the current year period. 2 The company noted the following regarding its sales and orders results: Sales and orders increased in the second quarter of 2010 compared with the second quarter of 2009 across all of Newport’s end markets, led by significantly higher orders from and sales to semiconductor equipment customers, which are included in the company’s Microelectronics end market. Sequentially, sales increased 7.0% in the second quarter of 2010 compared with the first quarter level, driven by increases in the company’s Microelectronics and Life & Health Sciences end markets. Sequentially, orders were slightly higher than the $124.6 million in orders recorded in the first quarter of 2010, due to increases in the company’s Industrial Manufacturing and Life and Health Sciences end markets, offset in part by lower orders from the Microelectronics and Research markets compared with the strong levels in the first quarter of 2010. Gross Margin The company's gross profit in the second quarter of 2010 was $49.7 million, or 43.4% of net sales, compared with $32.1 million, or 36.7% of net sales, in the second quarter of 2009. The increase in gross margin in the second quarter of 2010 was due primarily to improved leverage of manufacturing costs resulting from the higher sales level, the continuing positive impact of the July 2009 asset exchange with Oclaro, Inc. and the company’s streamlined operations. Net Income Newport reported net income in the second quarter of 2010 of $8.3 million, or $0.22 per diluted share, compared with a net loss of $9.1 million, or $0.25 per share, in the second quarter of 2009. The company’s net income in the first six months of 2010 was $13.3 million, or $0.36 per diluted share, compared with a net loss of $14.0 million, or $0.39 per share, in the first six months of 2009. The company’s results for the second quarter and first six months of 2009 were negatively impacted by expenses related to cost reduction initiatives and other items that management considers to be outside of the its core operating results, which were discussed in detail in the company’s press release announcing its results for those periods.
